DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5 May 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Copies of the lined-through foreign patent documents have not been included. It has been placed in the application file, but the information referred to in the lined through references has not been considered. The remaining references have been considered. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-49, 57, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of hidradenitis suppurativa , does not reasonably provide enablement for sustained response after one year of treatment as claimed in claims 48 and 49, improvement in DLQI as claimed in claim 48, reduction of less than or equal to 6 as measured by DLQI as claimed in claim 57, or an improvement in DLQI as claimed in claim 61. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In claims 48 and 49, the broadest reasonable interpretation of the claims includes wherein the patient achieves sustained responses after one year of treatment according to any of the metrics in claim 48, or by the simplified HiSCR metric in claim 49. The metrics in claim 48 include Dermatology Life Quality Index (DLQI), which is acknowledged not to have improved with secukinumab treatment in the art cited in the instant specification (p. 3, 3rd paragraph). The specification does not disclose enough information for one of ordinary skill in the art to use the method to provide such a durable response, or to improve DLQI. As indicated in the specification, other art available does not report whether treatment provided sustained responses, or whether response was lost over time, and also does not show improvement in DLQI (p. 3, 3rd paragraph). The specification teaches that one antibody against IL-17, CJM112, showed some response at week 16 compared with a placebo (p. 50, table 5), but doesn’t disclose data from beyond this time point. Example 2A and 2B provide modeling and simulation studies that are used to simulate a responder rate over time for different dosage regimens (see p. 52, 1st 2 paragraphs of Example 2A, p. 55, 1st 2 paragraphs of Example 2B). The state of the art at the time of filing shows that long term response to medical treatments in the absence of testing is not predictable. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 48 and 49. Thus, claims 48 and 49 are not enabled by the disclosure.  
rd paragraph). The specification does not disclose enough information for one of ordinary skill in the art to use the method to improve DLQI. The state of the art at the time of filing shows that ways to administer medication to observe effects previously observed not to occur with that medication is not predictable. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 57. Thus, claim 57 is not enabled by the disclosure. 
Regarding claim 61, the broadest reasonable interpretation of the claim includes wherein the patient has a reduction in modified Sartorius score, an improvement in DLQI by 16 weeks of treatment, or both. DLQI is acknowledged not to have improved with secukinumab in the art cited in the instant specification (p. 3, 3rd paragraph). The specification does not disclose enough information for one of ordinary skill in the art to use the method to improve DLQI. The state of the art at the time of filing shows that ways to administer medication to observe effects previously observed not to occur with that medication is not predictable. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to use the method to practice the full scope of claim 61. Thus claim 61 is not enabled by the disclosure. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 47 is a term of approximation which renders this claim indefinite. The term “about” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states that the term “about” is understood as being within the normal tolerance in the art, and gives several exemplary ranges that “about” can mean, but does not give a clear and objective definition for what “about” means in the claims. 
	Claims 48-62 inherit the indefiniteness in claim 47 by their dependence on claim 47, and in the absence of any further limitations that resolve the indefiniteness associated with “about”. 
Claim 60 is further rejected for the following reason: the term "rapid" in claim 60 is a relative term which renders the claim indefinite. The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of rapidity required by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47, 53, 55, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al in “Successful Treatment of Severe Recalcitrant Hidradenitis Suppurativa with the Interleukin-17A Antibody Secukinumab”; Acta Derm Venereol 2018; 98: 151–152; ePub ahead of print Sep 13, 2017 (cited on IDS of 5 May 2020; hereafter Schuch), in further view of Thorlacius et al in “Severe hidradenitis suppurativa responding to treatment with secukinumab: a case report” British Journal of Dermatology (2018) 179, pp182–185. (ePub 27 June 2017) (hereafter Thorlacius), in further view of Dick et al in “Secukinumab in the Treatment of Noninfectious Uveitis: Results of Three Randomized, Controlled Clinical Trials”; Ophthalmology 2013;120:777–787 (hereafter Dick), in further view of Schmidt in “Dose-Finding Studies in Clinical Drug Development” Eur J Pharmacol (1988) 34: 15-19 (hereafter Schmidt). 
Claims 48-49, above rejected on 112(a) enablement grounds, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt.
Regarding claim 47, Schuch discloses administration of secukinumab on a weekly basis at a dose of 300 mg weekly for 1 month (days 0, 7, 14, 21, and 28) followed by injections at 4-week intervals, was effective to treat hidradenitis suppurativa (p. 151, 2nd Column, bottom paragraph; p. 151, 1st column, 2nd paragraph discloses patient treated had HS; p. 151, 1st column, 1st paragraph discloses HS stands for hidradenitis suppurativa). The claimed properties of the antibody are inherent properties of secukinumab, as evidenced by the instant specification. The instant specification acknowledges that secukinumab comprises the CDRs of SEQ ID NO: 1-6 (p. 8, 2nd paragraph). The instant specification acknowledges that secukinumab has high affinity for IL-17, with a KD of 100-200 pM and a half-life of about 4 weeks (p. 3, 2nd paragraph). The instant specification further acknowledges secukinumab as an example of an IL-17 antibody that can bind the recited epitope (p. 20, 2nd paragraph). Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II). 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)


	Thorlacius, related art in the field of treating hidradenitis suppurativa with secukinumab (title) discloses 300 mg subcutaneous treatment with secukinumab for the 1st 4 weeks, followed by 300 mg subcutaneously every 4th week, resulted in subjective improvement in the patient within the first weeks of treatment (p. 183, 2nd Column, bottom 2 paragraphs). 
	Dick, related art in the field of treating an inflammatory disorder with secukinumab (title; p. 777, 1st column), discloses treatment of patients for a different condition, uveitis, with secukinumab 300 mg every 2 weeks after an initial subcutaneous loading phase (abstract, p. 777).
Schmidt teaches that definition of dosage and dosage schedule is a key question during clinical development of a new drug (p. 15, 1st column, bottom paragraph). Schmidt further teaches that duration of action can allow definition of dosage schedule, but that for some substances duration of action is difficult to determine during early trials, and other parameters, such as half-lives and duration of side-effects and signs of accumulation must be considered in developing dosage schedule (p. 18, 1st column, 1st paragraph). Schmidt teaches that duration of action in man should lead to definition of dosage schedule whenever possible (p. 18, 1st column, 3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Schuch, by administering secukinumab subcutaneously as taught by Thorlacius, in view of Thorlacius’s teaching that this method of administration was effective in resulting in improvement in hidradenitis suppurativa. It would further have been obvious to have modified the method of Schuch and Thorlacius to arrive at the claimed dosage schedule as a matter of routine optimization within prior art conditions. Dick discloses dosing of secukinumab every 2 weeks after the loading phase, such that dosing every 2 weeks after initial loading was known in the art for secukinumab. MPEP 2144.05(II)(A) states “[W]here the general conditions of a claim are disclosed in the 
“In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range… The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”. 
In the instant case, Schmidt’s teaching that definition of dosage schedule is a key question during drug development indicates that dosage schedule is routinely optimized during drug development. Schmidt’s teaching that schedule is relevant to duration of side-effects and drug accumulation indicates dose scheduling was recognized as a result-effective variable. A person of ordinary skill in the art would have had a reasonable expectation of success in dosing at the claimed frequency, in view of Schuch and Thorlacius’s disclosure that even less frequent dosing was capable of treating hidradenitis suppurativa.
Regarding claim 48, Schuch further teaches wherein the patient has a response in Hidradenitis Suppurativa Score (HSS), elsewhere described as a modified Sartorius Score (p. 151, 2nd Column, 1st Paragraph). Thorlacius further teaches wherein HS-PGA is reduced from Very Severe to Severe after 12 weeks of treatment (p. 184, Table 1). Schuch does not disclose whether there is clinical response beyond 
Regarding claim 49, as with claim 48, Schuch does not expressly teach wherein there is a sustained clinical response beyond 8 weeks, and Thorlacius does not expressly teach wherein there is clinical response beyond 12 weeks, and neither uses the simplified HiSCR metric to evaluate patient response. However, in the event that applicant’s claim 49, currently rejected under 112(a) enablement grounds, is later found to be enabled, this claimed sustained simplified HiSCR response would naturally flow from applying the same treatment steps to the same population as in claim 47, which is taught by Schuch, Thorlacius, Dick, and Schmidt in the claim 47 rejection above. 
	Regarding claim 53, Schuch further teaches wherein the patient treated has severe hidradenitis suppurativa (title). 
	Regarding claim 55, Thorlacius further teaches wherein prior to administration, the patient is classified under Hurley Stage III (Abstract).  
	Regarding claim 60, Schuch further discloses wherein C-reactive protein drops after the first week of administration, with an even more dramatic drop after the 2nd week. Schuch further describes this normalization or decline in CRP levels as something which occurred rapidly (p. 152, 1st Column, 1st paragraph of section “Discussion”). 
	Regarding claim 61, Schuch further discloses wherein HSS decreases within one week of treatment (p. 152, Fig. 2A) and elsewhere describes this HSS as a modified Sartorius Score (p. 151, 1st Column). 
. 

	Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Sethi et al in “Chapter 3: Targeting TNF for Treatment of Cancer and Autoimmunity” in Therapeutic Targets of the TNF Superfamily, edited by Iqbal S. Grewal. (2009) Landes Bioscience and Springer Science+Business Media, p. 37-51 (hereafter Sethi). 
	Regarding claims 50 and 51, as described in the claim 47 rejection above, Schuch, Thorlacius, Dick, and Schmidt teach the method of claim 47, on which claim 50 depends. Schuch further teaches wherein the HS patient was previously treated with other therapies, including a combination of clindamycin and rifampicin or isotretinoin, or anti-TNF-alpha treatment with adalimumab or infliximab (p. 151, paragraph bridging 1st and 2nd column), and Schuch further discloses wherein adalimumab is a treatment for HS (p. 151, 1st column, 1st paragraph), such that it is evident this is a treatment for HS. Schuch does not teach that any of these previous treatments were systemic agents, but infliximab and adalimumab are systemic inhibitors of TNF-alpha, as disclosed by Sethi (p. 37, abstract, and p. 43, section “TNF antibodies”), such that it will be recognized these are systemic agents that are also TNF alpha inhibitors as claimed in claim 51.
	Regarding claim 52, as described in the claim 50/51 rejection above, Schuch teaches that adalimumab is a treatment for HS, and further teaches wherein anti-TNF-alpha adalimumab or infliximab was previously administered to the patient treated with secukinumab. Schuch does not teach wherein these agents are administered in combination, but it would have been obvious to combine these administrations as art-recognized equivalents for the same purpose of treating hidradenitis suppurativa. Regarding art recognized equivalents for the same purpose, MPEP § 2144.06(1) states:

	 
	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Rothstein et al in “The Hurley and Sartorius Systems: Two Methods of Staging HS” [online][November 5 2016 archived version accessed  on 3/10/2021 from web.archive.org/web/20161105101220/https://www.consultant360.com/exclusives/hurley-and-sartorius-systems-two-methods-staging-hs] (hereafter Rothstein). 
	Regarding claim 54, as described above, Schuch, Thorlacius, Dick, and Schmidt teach the method of claim 47, on which claim 54 depends. Thorlacius further teaches treatment wherein the baseline HS-PGA score before treatment is “Very severe” (p. 184, Table 1). Rothstein teaches that the HS-PGA scale is a 6 point scale ranging from clear (score = 0) to very severe (score = 5) (p. 3, 2nd paragraph), such that Thorlacius further teaches wherein the HS-PGA score before treatment is 5, which is greater than or equal to 3.  
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Kimball et al in “HiSCR (Hidradenitis Suppurativa Clinical Response): a novel clinical endpoint to evaluate therapeutic outcomes in patients with hidradenitis suppurativa from the placebo‐controlled portion of a phase 2 adalimumab study”, JEADV 2016, 30, 989–994, first published 22 July 2015 (hereafter Kimball).
st and 2nd column), while secukinumab had efficacy in treatment (p. 151, 2nd column, bottom paragraph). The instant specification describes achieving HiSCR as at least 1) 50% reduction in abscesses and inflammatory nodules, 2) no increase in the number of abscesses, and 3) no increase in the number of draining fistulae. Simplified HiSCR is a modified HiSCR not including the abscess count versus baseline, item 2 (p. 23, 3rd paragraph). Schuch does not apply the simplified HiSCR metric, but Schuch does disclose that inflammatory nodules almost completely disappeared, which is relevant to item 1 (p. 151, 1st column, 1st paragraph), and wherein the HSS scoring system they used, which showed a substantial decrease in the treated patient from 90 to near zero by week 8 of treatment (Fig. 2A), takes into account the number of fistulas (p. 151, 2nd column, 1st paragraph). Schuch further discloses wherein there is almost complete resolution of HS lesions (p. 152, 1st Column, 1st paragraph of “Discussion”). However, because Schuch does not disclose whether number of draining fistulae have increased or whether there has been a 50% decrease in abscesses, it is not certain that simplified HiSCR has inherently been achieved in the teaching of Schuch. 
Kimball teaches that adalimumab was able to achieve HiSCR in a majority of patients receiving weekly adalimumab by week 16). Kimball also teaches that HiSCR simplifies the scoring process and increases the sensitivity to detect HS-specific lesions during clinical evaluation (p. 990, 1st column, 4th paragraph of “Introduction”). 
.  

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Nikiphorou et al in “Patient global assessment in measuring disease activity in rheumatoid arthritis: a review of the literature”, Arthritis Research & Therapy (2016) 18:251 (hereafter Nikiphorou). 
Regarding claim 57, as described in the claim 47 rejection above, Schuch, Thorlacius, Dick, and Schmidt teach the method of claim 47, on which claim 57 depends. In the instant specification, NRS30 is defined as at least 30% reduction in pain and at least one unit reduction from baseline in patient’s global assessment (PGA) of skin pain from baseline in patients with a baseline score of 3 or higher (p. 23, bottom paragraph). Thorlacius further discloses wherein there is a reduction in pain reporting from 5 to 3 on the visual analogue scale, VAS (p. 184, Table 1). Nikiphorou reports that VAS is a method of scoring patient’s global assessment (p. 2, 2nd column, bottom paragraph; abstract gives PGA as abbreviation for patient global assessment. Thorlacius therefore teaches wherein an NRS30 is achieved, since pain has decreased from 5 to 3 on a PGA score (a 40% reduction), as well as a decrease in at least one unit in a patient starting at 5 (which is three or higher).  
	
 Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and further in view of Collier et al in “Diagnosis and management of hidradenitis suppurativa”, BMJ 2013;346:f2121 (hereafter Collier).
Regarding claim 58, as described in the claim 47 rejection above, Schuch, Thorlacius, Dick, and Schmidt teach the method of claim 47, on which claim 58 depends. The above references do not teach wherein, prior to treatment with the antibody, the patient does not have extensive scarring (<20 fistulas) as a result of HS.
Collier, related art in the field of HS management (title), teaches that in some cases HS progresses to cord-like scarring in affected areas, causing disfigurement and pain (p. 1, 2nd Column, section “How does hidradenitis present?”). Collier further teaches that scarring is absent in earlier stages of the disease (see p. 3, Box 2; Hurley stage I, no scarring described as early stages in p. 3, 1st column, 1st paragraph). Collier further teaches that treatment of early stages can avoid progression to scarring (p. 3, 1st column, 1st paragraph). Collier further teaches that in advanced disease, with extensive scarring, medical treatments alone may be of limited benefit, and surgical options should be considered in the treatment plan (p. 2, 2nd column, bottom paragraph). Collier further teaches that surgical options for HS can be extremely complex, and that infective complications and delayed healing are common (p. 4 of 6, 1st column, bottom paragraph before “Contributors”; present in section “What are the surgical options for hidradenitis suppurativa?”)
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating hidradenitis suppurativa of Schuch, Thorlacius, Dick, and Schmidt, in order to treat the disease at a stage before it progresses to a stage with extensive scarring, in order to avoid the development of painful, disfiguring scars which require complex surgery prone to infective complications and delayed healing as taught by Collier.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and further in view of Alavi et al in “Local wound care and topical management of hidradenitis suppurativa”; J Am Acad Dermatol 2015;73:S55-61 (hereafter Alavi).
Regarding claim 59, as described above, Schuch, Thorlacius, Dick, and Schmidt teach the method of claim 47, on which claim 59 depends. The above reference do not teach wherein the patient is additionally treated with at least one topical medication and at least one antiseptic in combination with the anti-IL-17 antibody. 
Alavi, related art in the field of hidradenitis suppurativa management (title), teaches that local hygiene may be an important factor to suppress the potential triggers of an aberrant immune response and prevent secondary infection, and that the use of antiseptics and topical antibacterial agents may decrease the bacterial colonization (paragraph bridging p. S55 and S56). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating HS of Schuch, Thorlacius, Dick, and Schmidt, by combining treatment with antiseptics and topical antibacterial agents taught by Alavi, in order to suppress potential triggers of an aberrant immune response and decrease bacterial colonization. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649